Exhibit 10.01(w)

 

EQT CORPORATION

 

2011 VALUE DRIVER PERFORMANCE AWARD AGREEMENT

 

Non-transferable

 

G R A N T  T O

 

_________________________

(“Grantee”)

 

by EQT Corporation (the “Company”) of Performance Awards (the “Performance
Awards”), representing the right to earn, on a one-for-one basis, a cash payment
equal to the value of shares of the Company’s Common Stock, pursuant to and
subject to the provisions of the EQT Corporation 2009 Long-Term Incentive Plan,
as amended (the “Plan”), and to the terms and conditions set forth on the
following pages of this award agreement (this “Agreement”).

 

The target number of Performance Awards subject to this award is _______________
(as more fully described herein, the “Target Award”).  Depending on the
Company’s level of attainment of a specified performance goal for the one-year
period beginning January 1, 2011 and ending December 31, 2011, and Grantee’s
continued employment with the Company or its Affiliates through the applicable
Vesting Dates, Grantee may earn and vest in 0% to 300% of the Target Award, in
accordance with Exhibit A and the terms of this Agreement.

 

By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.

 

IN WITNESS WHEREOF, EQT Corporation, acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the grant date
indicated below (the “Grant Date”).

 

EQT CORPORATION

Grant Date: January 1, 2011

 

 

 

Accepted by Grantee:

By:

*SAMPLE DOCUMENT*

 

 

Its:

Authorized Officer

 

*SAMPLE DOCUMENT*

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.    Defined Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.  In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:

 

(a)     “Confirmation Date” means the date of the Committee’s certification of
achievement of the Threshold Performance Goal, determination of the Performance
Multiplier and approval of the Confirmed Performance Awards, but no later than
March 15, 2012.

 

(b)     “Confirmed Performance Awards” means the number of Performance Awards
(rounded to the nearest whole share) equal to the Target Award times the
Performance Multiplier, as determined by the Committee in accordance with
Exhibit A; provided however, that if a Change of Control occurs on or before
December 31, 2011 and while Grantee remains employed, the number of Confirmed
Performance Awards shall equal the Target Award, regardless of the Threshold
Performance Goal or any other performance considerations.  The term “Confirmed
Performance Awards” shall also include any Performance Awards converted from
dividend equivalents after the Confirmation Date pursuant to Section 4 below.

 

(c)     “Payment Date” is defined in Section 3 of this Agreement.

 

(d)     “Performance Multiplier” means the percentage, from 0% to 300%, that
will be applied to the Target Award to determine the maximum number of
Performance Awards that may ultimately vest based on Grantee’s continued service
through the applicable Vesting Date, as more fully described in Exhibit A
hereto.

 

(e)     “Performance Period” means the calendar year ending on December 31,
2011.

 

(f)     “Pro Rata Amount” is defined in Section 2 of this Agreement.

 

(g)     “Target Award” means the number of Performance Awards indicated on the
cover page hereof as being the original Target Award, plus any Performance
Awards converted from dividend equivalents on the Target Award prior to the
Confirmation Date or a Change of Control pursuant to Section 4 below.

 

(h)     “Threshold Performance Goal” means the level of 2011 EBITDA, as
indicated on Exhibit A hereto, that must be achieved in order for any
Performance Awards to be earned by Grantee pursuant to this Agreement (absent a
Change of Control occurring on or before December 31, 2011).

 

(i)      “Vesting Date” is defined in Section 2 of this Agreement.

 

(j)      “2011 EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization for the fiscal year ending December 31, 2011,
calculated using a fixed gas price equal to the price per mcfe used in the
Company’s 2011 business plan, normalized for weather, excluding the impact of
acquisitions and/or dispositions in which the total consideration paid, received
or assumed is in excess of an amount determined by the Committee.

 

2.    Earning and Vesting of Performance Awards.  The Performance Awards have
been credited to a bookkeeping account on behalf of Grantee and do not represent
actual shares of Common Stock.  Grantee shall have no right to exchange the
Performance Awards for cash, stock or any other benefit and shall be a mere
unsecured creditor of the Company with respect to such Performance Awards and
any future rights to benefits.  The Performance Awards represent the right to
earn and vest in up to 300% of the Target Award, payable in cash on the
applicable Vesting Date, depending on (i) the Company’s attainment of the
Threshold Performance Goal and the application of the Performance Multiplier to
the

 

--------------------------------------------------------------------------------


 

Target Award in accordance with Exhibit A (or the occurrence of a Change of
Control on or before December 31, 2011, as the case may be), and (ii) Grantee’s
continued employment with the Company or its Affiliates through the applicable
Vesting Date.  Any Performance Awards that do not become Confirmed Performance
Awards will immediately be forfeited to the Company without further
consideration or any act or action by Grantee.  Confirmed Performance Awards, if
any, will vest and become non-forfeitable on the earliest to occur of the
following (the “Vesting Date”):

 

(a)     as to 50% of the confirmed Performance Awards, upon the Payment Date
following the second anniversary of the Grant Date, provided Grantee has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, and

 

(b)     as to 50% of the Confirmed Performance Awards, upon the Payment Date
following the third anniversary of the Grant Date, provided Grantee has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

 

(c)     as to 100% of the Confirmed Performance Awards, the occurrence of a
Change of Control, provided Grantee has continued in the employment of the
Company, its Affiliates, and/or its Subsidiaries through such date, or

 

(d)     as to the Pro Rata Amount only, the termination of Grantee’s employment
on or after January 1, 2012 under the circumstances described in the following
sentence.

 

If Grantee’s employment is terminated involuntary and without fault on Grantee’s
part (including without limitation termination resulting from death or
Disability), any unvested Confirmed Performance Awards will vest as follows
(such percentage of Confirmed Performance Awards then vesting is defined as the
“Pro Rata Amount”):

 

Termination Date 

 

Percent
Vesting

Prior to January 1, 2012

 

0%

 

January 1, 2012 and thereafter

 

50%

 

 

In the event Grantee’s employment terminates for any other reason, including
retirement, at any time prior to the applicable Vesting Date, all of Grantee’s
Performance Awards subject to such Vesting Date will immediately be forfeited to
the Company without further consideration or any act or action by Grantee.

 

3.    Form and Time of Payment.  Confirmed Performance Awards shall be payable
as provided in this Section 3:

 

·    The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(a) shall be a date selected by the Company that is no later than 90
days after the second anniversary of the Grant Date.  Such awards shall be paid
on the Payment Date in cash, equal to (i) the Fair Market Value per share of the
Company’s Common Stock as of the last business day of 2012, times (ii) the
number of Confirmed Performance Awards then vesting.

 

·    The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(b) shall be a date selected by the Company that is no later than 90
days after the third anniversary of the Grant Date. Such awards shall be paid on
the Payment Date in cash, equal to (i) the Fair Market Value per share of the
Company’s Common Stock as of the last business day of 2013, times (ii) the
number of Confirmed Performance Awards then vesting.

 

--------------------------------------------------------------------------------


 

·    The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(c) shall be a date selected by the Company that is no later than 60
days after the date of the Change of Control. Such awards shall be paid on the
Payment Date in cash, equal to (i) the Fair Market Value per share of the
Company’s Common Stock as of the date of the Change of Control, times (ii) the
number of Confirmed Performance Awards then vesting.

 

·    The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(d) shall be a date selected by the Company that is no later than 60
days after Grantee’s qualifying termination of employment. Such awards shall be
paid on the Payment Date in cash, equal to (i) the Fair Market Value per share
of the Company’s Common Stock as of the last business day of the month preceding
the date of employment termination, times (ii) the number of Confirmed
Performance Awards then vesting.

 

4.    Dividend Equivalents.  If and when dividends or other distributions are
paid with respect to the Common Stock while the Performance Awards are
outstanding, the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Performance Awards shall be converted into additional Performance
Awards in Grantee’s name, based on the Fair Market Value of the Common Stock as
of the date such dividends or distributions were payable, and such additional
Performance Awards shall be subject to the same performance and time-vesting
conditions and transfer restrictions as apply to the Performance Awards with
respect to which they relate.

 

5.    Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Performance Awards may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate or Subsidiary.  Except as provided in the
Plan, the Performance Awards may not be sold, assigned, transferred or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution.  The designation of a beneficiary shall not constitute a transfer.

 

6.    Limitation of Rights.  The Performance Awards do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company.  Grantee shall not have voting or any other rights as a
shareholder of the Company with respect to the Performance Awards.

 

7.    Payment of Taxes.  The Company or any Affiliate or Subsidiary employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the
Performance Awards.  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates or Subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.

 

8.    Plan Controls.  This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of

 

--------------------------------------------------------------------------------


 

which shall be final and binding upon Grantee and the Company.  In the event of
any actual or alleged conflict between the provisions of the Plan and the
provisions of this Agreement, the provisions of the Plan shall be controlling
and determinative.  Any conflict between this Agreement and the terms of a
written employment agreement with Grantee that has been approved, ratified or
confirmed by the Committee or the Board prior to the Grant Date shall be decided
in favor of the provisions of such employment agreement.

 

9.    Relationship to Other Benefits.  The Performance Awards shall not affect
the calculation of benefits under the Company’s qualified retirement plans or
any other retirement or compensation plan or program of the Company, except to
the extent specially provided in such other plan or program.  Nothing herein
shall prevent the Company from maintaining additional compensation plans and
arrangements, provided however that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Agreement regardless of whether the Threshold
Performance Goal was attained.

 

10.  Amendment.  Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee.  Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.

 

11.  Successor.  All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Awards, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

12.  Notice.  Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail.  Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt.  Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention:  Director, Compensation and Benefits.

 

13.  Dispute Resolution.  Grantee may make a claim to the Committee with regard
to a payment of compensation provided herein.  If the Committee receives a claim
in writing, the Committee must advise Grantee of its decision on the claim in
writing in a reasonable period of time after receipt of the claim (not to exceed
120 days).  The notice shall set forth the following information:

 

(a)       The specific basis for its decision,

 

(b)       Specific reference to pertinent Agreement or Plan provisions on which
the decision is based,

 

(c)      A description of any additional material or information necessary for
Grantee to perfect a claim and an explanation of why such material or
information is necessary, and

 

(d)      An explanation of the claim review procedure.

 

--------------------------------------------------------------------------------


 

14.       Tax Consequences to Grantee.  It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to receive Performance Awards
under this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the Performance Awards
are paid on the applicable Vesting Date, Grantee shall have merely an unfunded,
unsecured promise to receive such awards, and such unfunded promise shall not
consist of a transfer of “property” within the meaning of Code Section 83.  The
Performance Awards under this Agreement are intended to meet the
performance-based compensation exemption from Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Determination and Vesting of Performance Awards

 

The target number of Performance Awards subject to this award is
_________________ (as more fully described in the 2011 Value Driver Performance
Award Agreement to which this Exhibit A is attached, the “Target Award”). 
Grantee may earn and vest in 0% to 300% of the Target Award, depending on
(i) the Company’s achievement of a minimum level of EBITDA for 2011, (ii) the
Committee’s determination of the Performance Multiplier, taking into
consideration certain financial performance measures and value drivers and
individual performance on value drivers, and (iii) Grantee’s continued
employment through the Vesting Date, as follows:

 

1.    Between December 31, 2011 and March 15, 2012 (i.e., on the Confirmation
Date), the Committee shall determine and certify the Company’s 2011 EBITDA and
the Performance Multiplier applicable to this Award:

 

Ø      If 2011 EBITDA is less than the Company’s 2011 business plan EBITDA, the
Performance Multiplier shall be 0% and the entire Award will be forfeited to the
Company without further consideration or any act or action by Grantee.

 

Ø      If 2011 EBITDA is equal to the Company’s 2011 business plan EBITDA or
above, the Performance Multiplier will be 300%, subject to the Committee’s
discretion to determine that a lower Performance Multiplier shall apply to this
Award.  In exercising such discretion, the Committee shall consider and be
guided by the following considerations:  (i) the financial performance measures
and value drivers of the applicable short-term incentive program of the Company
for calendar year 2011, and (ii) if desired, Grantee’s individual performance on
his or her 2011 value drivers.  Notwithstanding its certification of the
Performance Multiplier on the Confirmation Date, the Committee may further
reduce the Performance Multiplier at any time prior to December 31, 2012 in the
event that any of the value driver results used to originally determine the
Performance Multiplier are determined to be materially inaccurate, regardless of
whether misconduct of any person was involved or whether the inaccuracy leads to
a restatement of financial results.  The Committee may choose not to reduce the
Performance Multiplier based on the facts and circumstances or legal
constraints. Moreover, any Awards paid to participants hereunder shall be
subject to the terms and conditions of any compensation recoupment policy
adopted from time to time by the Board or any committee of the Board, to the
extent such policy is applicable to the Awards.

 

2.    Grantee’s Confirmed Performance Award shall be determined by multiplying
the Target Award by the Performance Multiplier.  Notwithstanding the above, if a
Change of Control occurs on or before December 31, 2011 and while Grantee
remains employed, the number of Confirmed Performance Awards shall equal the
Target Award, regardless of the Threshold Performance Goal or any other
performance considerations.

 

3.    The Confirmed Performance Awards shall be further subject to service-based
vesting requirements, such that they will vest only if and when Grantee remains
employed with the Company or any of its Affiliates or Subsidiaries through the
applicable Vesting Date, as provided in Section 2 this Agreement.

 

--------------------------------------------------------------------------------


 

EQT Corporation

 

Amendment to 2011 Value Driver Performance Award Agreement

 

This Amendment to that certain 2011 Value Driver Performance Award Agreement
dated as of January 1, 2011 (the “Award Agreement”) between EQT Corporation (the
“Company”) and each holder of an award is approved by the Committee this 23rd
day of February 2011 (the “Amendment Date”).  Capitalized terms used herein and
not otherwise defined have the meanings given to such terms in the Award
Agreement.

 

Effective as of the Amendment Date, the Award Agreement is hereby amended as
follows:

 

1.   Section 2(a) of the Award Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a)as to 50% of the Confirmed Performance Awards, upon the Payment Date
following January 1, 2012, provided Grantee has continued in the employment of
the Company, its Affiliates, and/or its Subsidiaries through such date, and”

 

2.   Section 2(b) of the Award Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(b) as to 50% of the Confirmed Performance Awards, upon the Payment Date
following January 1, 2013, provided Grantee has continued in the employment of
the Company, its Affiliates, and/or its Subsidiaries through such date, or”

 

3.   The first bullet point under Section 3 of the Award Agreement is hereby
amended and restated in its entirety to read as follows:

 

“The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(a) shall be a date selected by the Company that is no later than 90
days after January 1, 2012.  Such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of the Company’s Common Stock
as of the last business day of 2011, times (ii) the number of Confirmed
Performance Awards then vesting.”

 

4.   The second bullet point under Section 3 of the Award Agreement is hereby
amended and restated in its entirety to read as follows:

 

“The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(b) shall be a date selected by the Company that is no later than 90
days after January 1, 2013. Such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of the Company’s Common Stock
as of the last business day of 2012, times (ii) the number of Confirmed
Performance Awards then vesting.”

 

--------------------------------------------------------------------------------